United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1685
                                   ___________

United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Abdel-Illah Elmardoudi, also known as *
Hussein Mohsen Safieddine, also         *
known as George Labibe, also known *
as Abdullah, also known as Jean-Pierre * [UNPUBLISHED]
Tardelli,                               *
                                        *
            Defendant – Appellant.      *
                                   ___________

                             Submitted: March 4, 2009
                                Filed: March 9, 2009
                                 ___________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                             ___________

PER CURIAM.

       Abdel-Ilah Elmardoudi conditionally pleaded guilty to one count of misuse of
a Social Security number in violation of 42 U.S.C. § 408(a)(7)(A), and was sentenced
to sixty months imprisonment. On appeal, he challenges the district court's1 denial of
his motion to dismiss the indictment based on his constitutional speedy trial and pre-

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
indictment delay claims, as well as his sentence. Having considered Elmardoudi’s
arguments for reversal and conducted the appropriate review, see United States v.
Zastrow, 534 F.3d 854, 856 (8th Cir. 2008) (standard of review for a criminal
sentence), United States v. Aldaco, 477 F.3d 1008, 1016 (8th Cir. 2007) (standard of
review for a constitutional speedy trial claim), United States v. Gladney, 474 F.3d
1027, 1030 (8th Cir. 2007) (standard of review for a constitutional pre-indictment
delay claim), we find no reason to overturn the district court. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                         -2-